DETAILED ACTION

TERMINAL DISCLAIMER
The terminal disclaimer filed on 2 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10938665 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 20 are allowed.
The closest prior art of record, the combination of US Patent Application Publication No. 2015/0381515 to Mattson, US Patent Application Publication No. 2016/0065417 to Sapuram et al. and US Patent Application Publication No. 2011/0138047 to Brown et al., and none of the prior art of record discloses or suggests, alone or in combination, a method for creating a service in a software defined network, the method comprising: receiving, by a processor deployed in the software defined network, from an endpoint of a customer, a request for the service where one or more desired functions for the service do not exist, wherein the service comprises a plurality of service components chained together in a single-layer fashion or in a hierarchical fashion, wherein each of the plurality of service components comprises a grouping of one or more applications, wherein each one of the one or more applications comprises a set of one or more virtual network functions coupled to one of a plurality of application control functions, wherein each of the one or more applications comprises a different application control function of the plurality of application control functions: determining, by the processor, that the service in the request for the service does not exist; creating, by the processor, the service having the one or more desired functions, wherein the creating uses a service template, wherein the service template specifies at least one of: an existing service component of the plurality of service components that is capable of being reused or that is capable of being modified, wherein the existing service component is acquired or is internally developed; modifying, by the processor, in accordance with the service template, one or more network elements within the software defined network to perform the one or more desired functions, wherein the one or more network elements comprise one or more of: a gateway, a router, a border element, a switch, or a server, and wherein the modifying comprises configuring the one or more network elements with the existing service component; and storing, by the processor, the service that is created in a catalog of services. Therefore, the claimed subject matter disclosed in the independent claim as a whole is not taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L. Parry can be reached on (571) 272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451